                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   WILLIAM LEE GRANT II,                                      CASE NO. C19-1752-JCC
10                               Plaintiff,                     ORDER
11           v.

12   STATE OF ILLINOIS,

13                               Defendant.
14

15           This matter comes before the Court sua sponte. On October 31, 2019, the Honorable
16   Michelle L. Peterson, United States Magistrate Judge, granted Plaintiff’s motion to proceed in
17   forma pauperis. (Dkt. No. 3.) On November 8, 2019, the Court, having reviewed Plaintiff’s
18   complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), found that Plaintiff had failed to state a claim
19   against various named Defendants. (See Dkt. No. 9.) The Court directed Plaintiff to file an
20   amended complaint showing how each Defendant is liable for the conduct alleged in Plaintiff’s
21   complaint. (See id.)
22           On November 20, 2019, Plaintiff filed an amended complaint that names the State of
23   Illinois as the only Defendant. (See Dkt. No. 10.) Plaintiff now appears to assert that various
24   Illinois state agencies retaliated against him for filing a civil rights complaint with the Illinois
25   Department of Transportation and an ethics complaint with the Office of Executive Inspector
26   General, that he has not been paid for work he performed for the Office of the Governor in 2014,


     ORDER
     C19-1752-JCC
     PAGE - 1
 1   that he was improperly denied federal unemployment benefits by the Illinois Department of

 2   Employment Security and an Illinois administrative law judge, that he has been “Blacklisted”

 3   and therefore has been unable to secure employment in the public or private sector, and that

 4   various Illinois state agencies have failed to investigate his claims. (See id. at 1–2.)

 5           Generally, a civil action may be brought in “a judicial district in which any defendant

 6   resides, if all defendants are residents of the State in which the district is located;” “a judicial

 7   district in which a substantial part of the events or omissions giving rise to the claim occurred . .

 8   . ; or” “if there is no district in which an action may otherwise be brought as provided in this
 9   section, any judicial district in which any defendant is subject to the court’s personal jurisdiction
10   with respect to such action.” 28 U.S.C. § 1391(b)(1)–(3). “The district court of a district in which
11   is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest
12   of justice, transfer such case to any district or division in which it could have been brought.” 28
13   U.S.C. § 1406(a).
14           Plaintiff’s amended complaint names the State of Illinois as the only Defendant. (See
15   Dkt. No. 10 at 1.) The State of Illinois is a resident of Illinois. And to the extent that Plaintiff
16   intends to assert claims against various agencies of the State of Illinois, they too are residents of
17   Illinois. And the factual allegations set forth in Plaintiff’s amended complaint demonstrate that a
18   substantial part of the alleged events giving rise to Plaintiff’s claims took place in Illinois. (See

19   id. at 1–2.) While Plaintiff asserts that venue is proper in the Western District of Washington, he

20   states only that he “has been unable to proceed in Illinois.” (See id. at 2) (citing 28 U.S.C. §

21   1391(b)(3)). Plaintiff’s cursory statement is insufficient to show that there is no district in which

22   an action may be brought pursuant to 28 U.S.C. §§ 1391(b)(1) or 1391(b)(2) or that the State of

23   Illinois or its agencies are subject to the Court’s personal jurisdiction with respect to this case.

24   See 28 U.S.C. § 1391(b)(3).

25           Therefore, the Court finds that venue is proper in the United States District Court for the

26   Central District of Illinois, not in this Court. See 28 U.S.C. § 1391(b). The Court concludes that


     ORDER
     C19-1752-JCC
     PAGE - 2
 1   it is in the interest of justice to transfer the instant action so that the Central District of Illinois

 2   can screen the case under its own requirements and 28 U.S.C. § 1915. Accordingly, this case is

 3   hereby TRANSFERRED to the United States District Court for the Central District of Illinois.

 4   The Clerk is DIRECTED to take the steps necessary to transfer this case. The Clerk is further

 5   DIRECTED to send a copy of this order to Plaintiff.

 6           DATED this 30th day of December 2019.




                                                               A
 7

 8
 9
                                                               John C. Coughenour
10                                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1752-JCC
     PAGE - 3
